I concur. I would say, however, that I do not agree with the assumption of the main opinion based on isolated language from the opinion in Civic Center Assn. v. Railroad Commission,175 Cal. 441, [166 P. 351], that a general law in regard to municipal affairs is not operative in Los Angeles or any other similarly chartered city unless picked up by the city charter and affirmatively made a part of the municipal law of the city. Such is not, in my judgment, the effect of section 6 of article XI of our constitution, as amended in 1914.
The section as it originally read provided that all municipal charters should be subject to and controlled by general laws. Under this reading it was held that in case of any conflict *Page 314 
between the provisions of a city charter and a general law the latter should prevail. To obviate this the section was amended in 1896 so as to provide that city charters should be subject to and controlled by general laws except in municipal affairs. The result was that thereafter, in case of conflict between charter provisions and a general law, the former prevailed.
The amendment, however, affected only cases of conflict between charters and general laws. It did not affect or change the rule in cases of conflict between general laws and municipal ordinances or other attempted exercise of municipal power upon matters as to which the city charter was silent. In case of such a conflict the general law still prevailed, since there was no conflict between it and the charter. (Fragley v. Phelan, 126 Cal. 395, [58 P. 923]; Clouse v. SanDiego, 159 Cal. 434, [114 P. 573].)
To obviate this condition, the constitutional section was again amended in 1914 to read as at present. It provides that cities by their charters may be authorized "to make and enforce all laws and regulations in respect to municipal affairs, subject only to the restrictions and limitations provided in their several charters." The intent and effect of this amendment is very clearly to make municipal ordinances and exercises of power as to municipal affairs prevail over general laws in case of conflict between them. But there is nothing in its language and nothing in its history which requires or justifies the assumption that it destroys the operation of general laws within chartered cities where there is no conflict between them and the municipal laws or regulations of the city, even though the subject dealt with be a "municipal affair." By the constitutional provision as it now reads chartered cities may be wholly independent as to what laws or regulations they may wish to adopt in municipal affairs, but unless they adopt laws or regulations which are in conflict with general laws on the same subject, the latter should still operate both within and without the cities by virtue of the fact that they are general laws of the state of which the cities are still a part. *Page 315